t c summary opinion united_states tax_court g adrian vigil and linda vigil petitioners v commissioner of internal revenue respondent docket no 3386-11s filed date g adrian vigil and linda vigil pro sese michael r harrel for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated section references are to the internal_revenue_code the issue for decision is whether for petitioners’ federal_income_tax should be increased by the additional tax on early distributions from qualified_retirement_plans imposed by sec_72 as respondent has determined background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at all relevant times petitioners resided in the state of arizona g adrian vigil was an employee of osmose inc from until the summer of when he resigned from that company he was a participant in the osmose employee_stock_ownership_plan in mr vigil requested a lump-sum_distribution of dollar_figure from the osmose esop which represented shares of osmose holding inc stock valued at dollar_figure per share twenty percent of the total_distribution or dollar_figure was withheld and paid to the internal 1the osmose employee_stock_ownership_plan osmose esop or esop was originally adopted on date the esop was designed to qualify for a preferred tax treatment under sec_401 effective as of date in accordance with a plan of share exchange the esop exchanged all of its stock in osmose inc for an equal number of shares of stock in osmose holding inc and the esop changed its name from the osmose inc employee_stock_ownership_plan to the osmose employee_stock_ownership_plan the osmose esop has also been amended to conform to changes in the tax law revenue service irs thus the net amount received was dollar_figure on the date of the distribution mr vigil wa sec_36 years old mr vigil filed a joint federal income return for tax_year with his wife linda mrs vigil at all relevant times was a goat rancher she was never an employee of osmose nor was she ever a participant in the osmose esop petitioners reported the distribution from the osmose esop on their tax_return but on the wrong line petitioners did not include the additional tax on early distribution from qualified_retirement_plans in calculating the amount of their tax the irs determined that the distribution was subject_to the sec_72 additional tax and hence determined a deficiency in petitioners’ federal_income_tax for of dollar_figure petitioners posit that the sec_72 additional tax is not applicable to one-half of the distribution because when the distribution was made both were residents of arizona which is a community_property_state and mrs vigil was over the age of see sec_72 discussion an employee_stock_ownership_plan is defined in sec_4975 as a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and which is otherwise defined in regulations prescribed by the secretary as authorized the secretary has prescribed regulations setting forth requirements that a plan described in sec_4975 must meet in order to be an esop see sec_54_4975-11 pension excise_tax regs the irs asserts that the osmose esop meets all such requirements and thus was entitled to preferred tax treatment under sec_401 sec_72 imposes an additional tax of on the portion of a distribution from a qualified_retirement_plan that is includable in gross_income unless one of the exceptions set forth in sec_72 applies sec_72 provides that the additional tax does not apply to a distribution made to an employee after separation_from_service after attainment of age as noted supra p petitioners assert that the exceptions set forth in sec_72 apply to one-half of the distribution received from the osmose esop we disagree mrs vigil’s age is not relevant she was never an employee of osmose inc nor was she ever a participant in the osmose esop the community_property_laws of the state of arizona do not affect the situation before us see barkley v commissioner tcmemo_2004_287 the taxpayer was not entitled to claim the sec_72 disability exception with respect to early distributions from his qualified_retirement_plan on account of his wife’s disability because she was never an employee of the taxpayer’s employer their residence in a community_property_state was not relevant the exception provided by sec_72 is not applicable to the situation before us nor are any other exceptions set forth in sec_72 applicable we have considered all arguments made by petitioners and we conclude that all are without merit or irrelevant to reflect the foregoing decision will be entered for respondent
